In three related child protective proceedings pursuant to Family Court Act article 10, the petitioner appeals from an order of the Family Court, Kings County (Feldman, J.), dated November 22, 2006, which, after a hearing pursuant to Family Court Act § 1027, inter alia, paroled the subject children Vanessa B., Daron N., and Derrick N. to the custody of the respondents under the petitioner’s supervision. By decision and order on motion of this Court dated November 29, 2006, enforcement of the order dated November 22, 2006 was stayed to the extent of remanding Daron N. and Derrick N. to the petitioner’s custody pending hearing and determination of the appeal.
Ordered that the order is affirmed, with costs, and the matter is remitted to the Family Court, Kings County, for further proceedings in connection with the underlying petitions, to be conducted as expeditiously as possible.
Under the particular facts of this case, the Family Court’s determination should not be disturbed (see Family Ct Act § 1027; Nicholson v Scoppetta, 3 NY3d 357 [2004]; Matter of David Edward D., 35 AD3d 856 [2006]). Rivera, J.P, Ritter, Goldstein and Angiolillo, JJ., concur.